DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The species election requirement presented on October 13, 2020 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5-6, 8, 10-12, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. PGPub 2018/0149082, hereinafter ‘082), Victor et al. (U.S. PGPub 2018/0283818, hereinafter ‘818), Ito et al. (U.S. PGPub 2013/0019902, hereinafter ‘902), and McKay (GB 2440948, hereinafter GB ‘948).
Claims 1 and 6: ‘082 teaches a method of cleaning semiconductor equipment [paragraphs 14, 37, and 44], the method comprising: monitoring a state of a fluid in a pipeline of the semiconductor equipment [paragraphs 52, 58, and 59]; diagnosing a state of the pipe based on the data collected through the monitoring [paragraphs 59, 62, and 63]; and alerting that the pipeline should undergo maintenance in the form of cleaning when the state of the pipeline is diagnosed as being abnormal [paragraphs 14 and 64-65].
‘082 does not teach constructing a database by using data collected through the monitoring, and diagnosing a state of the pipeline based on the data collected through the monitoring and stored in the database.  However, ‘818 teaches using machine learning to clean pipelines to remove fouling by monitoring the state of fluid in the pipeline [paragraphs 97-98, 103, 109, 116]; construct a database by using data collected through the monitoring [paragraphs 105-106, 108-109, 162]; diagnosing a state of the pipeline based on the data collected through the monitoring and stored in the database [paragraphs 116, 153-154, 165-165, 173, 182]; and cleaning the pipeline when the state of the pipeline is diagnosed as being abnormal [paragraph 182] in order to improve the performance of the components that make up the operations and to improve process efficiencies and improve equipment reliability [paragraphs 2-3].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
‘082 does not teach cleaning the pipeline by using at least two ultrasound wave generators.  However, ‘902 teaches it is known to clean pipelines using ultrasonic vibration applied to liquid containing nanobubbles because it has an effect of being capable of reliably performing cleaning to achieve a high level of cleanliness and shorten cleaning time [paragraphs 16-17, 21, 26, and 32].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean the pipeline of modified ‘082 using ultrasonic vibration applied to liquid containing nanobubbles as taught by ‘902 because ‘902 teaches has an effect of being capable of reliably performing cleaning to achieve a high level of cleanliness and shorten cleaning time.
The combination of ‘082, ‘818, and ‘902 do not teach using at least two ultrasound wave generators.  However, GB ‘948 teaches it is known to use at least two ultrasound generators in order to remove blockages from the internal surfaces of pipes [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use at least two ultrasound generators as taught by GB ‘948 in the method of modified ‘082 because GB ‘948 teaches it is known to use at least two ultrasound generators for removing blockages from internal surfaces of pipes.

Claim 2: ‘082, ‘818, ‘902, and GB ‘948 teach the limitations of claim 1 above.  GB ‘948 also teaches that the pipeline is cleaned using multi-frequency waves generated by the at least 

Claim 5: ‘082, ‘818, ‘902, and GB ‘948 teach the limitations of claim 1 above.  GB ‘948 also teaches the at least two ultrasound wave generators are configured to be coupled to a tensioning device [reads on “flexible structure” because the transducers are non-permanent; Figure, pages 1-2] capable of surrounding an outer wall of the pipeline regardless of a size of the pipeline and to contact the outer wall and surround a lower portion of the outer wall [Figure; abstract; pages 1-2].

Claim 8: ‘082, ‘818, ‘902, and GB ‘948 teach the limitations of claim 1 above.  ‘082 also teaches that monitoring the state of the fluid comprises measuring a flow rate of the fluid [paragraph 58].

Claim 10: ‘082, ‘818, ‘902, and GB ‘948 teach the limitations of claim 1 above.  ‘082 does not explicitly teach monitoring the state of the fluid comprises measuring noise or vibration in the pipeline by using an acoustic sensor or a vibration sensor in order to determine when the pipeline needs to be cleaned.  However, ‘818 teaches it is known to measure vibration in the piping using a vibration sensor because flow vibration can accelerate dislodging of particles leading to blocked flow [paragraphs 113, 167-168, and 182].  Therefore, it would have been 

Claim 11: ‘082, ‘818, ‘902, and GB ‘948 teach the limitations of claim 1 above.  ‘818 also teaches diagnosing the state of the pipeline is performed based on deep learning using the data stored in the database [paragraphs 117-127]. 

Claim 12: ‘082, ‘818, ‘902, and GB ‘948 teach the limitations of claim 1 above.  ‘082 also teaches that after diagnosing the state of the pipeline, the diagnostic information is provided to a user in real time, using an alert with an auditory component [reads on “sound”], that the system should undergo immediate maintenance [paragraphs 52, and 64-65].

Claim 26: ‘082 teaches a method of cleaning semiconductor equipment [paragraphs 14, 37, and 44], the method comprising: monitoring a state of a fluid in a pipeline of the semiconductor equipment [paragraphs 52, 58, and 59]; diagnosing a state of the pipe based on the data collected through the monitoring [paragraphs 59, 62, and 63]; and providing diagnostic information to a user in real time, using an alert with an auditory component [reads on “sound”], that the system should undergo immediate maintenance [paragraphs 52, and 64-65] in the form of cleaning when the state of the pipeline is diagnosed as being abnormal [paragraphs 14 and 64-65].

‘082 does not teach cleaning the pipeline using nanobubbles and at least two ultrasound wave  generators.  However, ‘902 teaches it is known to clean pipelines using ultrasonic vibration applied to liquid containing nanobubbles because it has an effect of being capable of reliably performing cleaning to achieve a high level of cleanliness and shorten cleaning time [paragraphs 16-17, 21, 26, and 32].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean the pipeline of modified ‘082 using ultrasonic vibration applied to liquid containing nanobubbles as taught by ‘902 because 
The combination of ‘082, ‘818, and ‘902 do not teach using at least two ultrasound wave generators.  However, GB ‘948 teaches it is known to use at least two ultrasound generators in order to remove blockages from the internal surfaces of pipes [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use at least two ultrasound generators as taught by GB ‘948 in the method of modified ‘082 because GB ‘948 teaches it is known to use at least two ultrasound generators for removing blockages from internal surfaces of pipes.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. PGPub 2018/0149082, hereinafter ‘082), Victor et al. (U.S. PGPub 2018/0283818, hereinafter ‘818), Ito et al. (U.S. PGPub 2013/0019902, hereinafter ‘902), and McKay (GB 2440948, hereinafter GB ‘948) as applied to claim 2 above, and further in view of Wellens (U.S. PGPub 2017/0225205, hereinafter ‘205).
Claim 3: ‘082, ‘818, ‘902, and GB ‘948 teach the limitations of claim 2 above.  GB ‘948 does not explicitly teach that the multi-frequency ultrasound waves are generated by diversifying ultrasound wave generation time points of the at least two ultrasound wave generators.  However, ‘205 teaches it is known when cleaning using multi-frequency generators that the transducers can be fired sequentially [reads on “diversifying ultrasound wave generation time points”; paragraphs 74 and 76].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to diversifying ultrasound wave generation time points as taught by ‘205 in the multi-frequency generators of modified ‘082 

Claim 4: ‘082, ‘818, ‘902, and GB ‘948 teach the limitations of claim 2 above.  GB ‘948 teaches that the at least two ultrasound wave generators area at least three ultrasound wave generators [Figure; abstract; pages 1-2].
GB ‘948 does not explicitly teach that the multi-frequency ultrasound waves are generated by diversifying ultrasound wave generation time points of the at least two ultrasound wave generators to two or more time points.  However, ‘205 teaches it is known when cleaning using multi-frequency generators that the transducers can be fired sequentially [reads on “diversifying ultrasound wave generation time points”; paragraphs 74 and 76].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to diversifying ultrasound wave generation time points as taught by ‘205 in the multi-frequency generators of modified ‘082 because ‘205 teaches sequentially firing multi-frequency generators when they are being used in ultrasonic cleaning.  Therefore, sequentially firing the at least three ultrasound wave generators will diversify the generation time points into two or more ultrasound wave generation time points. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. PGPub 2018/0149082, hereinafter ‘082), Victor et al. (U.S. PGPub 2018/0283818, hereinafter ‘818), Ito et al. (U.S. PGPub 2013/0019902, hereinafter ‘902), and McKay (GB 2440948, hereinafter GB ‘948) as applied to claim 6 above, and further in view of Tanaka et al. (U.S. PGPub 2012/0216828, hereinafter ‘828).
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. PGPub 2018/0149082, hereinafter ‘082), Victor et al. (U.S. PGPub 2018/0283818, hereinafter ‘818), Ito et al. (U.S. PGPub 2013/0019902, hereinafter ‘902), and McKay (GB 2440948, hereinafter GB ‘948) as applied to claim 1 above, and further in view of Barbier (U.S. PGPub 2003/0234374, hereinafter ‘374).
Claim 9: ‘082, ‘818, ‘902, and GB ‘948 teach the limitations of claim 1 above.  
‘818 teaches incorporating additional sensors including a level sensor into the system in order help determine one or more failure modes in which to classify fouling or damage due to fouling [paragraphs 109, 115, 116, and 174].  The combination of ‘082, ‘818, ‘902, and GB ‘948 do not .

Claims 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. PGPub 2018/0149082, hereinafter ‘082), Victor et al. (U.S. PGPub 2018/0283818, hereinafter ‘818), and Ito et al. (U.S. PGPub 2013/0019902, hereinafter ‘902).
Claim 13: ‘082 teaches a method of cleaning semiconductor equipment [paragraphs 14, 37, and 44], the method comprising: monitoring a state of a fluid in a pipeline of the semiconductor equipment [paragraphs 52, 58, and 59]; diagnosing a state of the pipe based on the data collected through the monitoring [paragraphs 59, 62, and 63]; and alerting that the pipeline should undergo maintenance in the form of cleaning when the state of the pipeline is diagnosed as being abnormal [paragraphs 14 and 64-65].
‘082 does not teach constructing a database by using data collected through the monitoring, and diagnosing a state of the pipeline based on the data collected through the 
‘082 does not teach cleaning the pipeline by using nanobubbles and an ultrasound wave.  However, ‘902 teaches it is known to clean pipelines using ultrasonic vibration applied to liquid containing nanobubbles because it has an effect of being capable of reliably performing cleaning to achieve a high level of cleanliness and shorten cleaning time [paragraphs 16-17, 21, 26, and 32].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean the pipeline of modified ‘082 using ultrasonic vibration applied to liquid containing nanobubbles as taught by ‘902 because ‘902 teaches has an effect of being capable of reliably performing cleaning to achieve a high level of cleanliness and shorten cleaning time.



Claim 18: ‘082, ‘818, and ‘902 teach the limitations of claim 13 above.  ‘818 also teaches diagnosing the state of the pipeline is performed based on deep learning using the data stored in the database [paragraphs 117-127]. 

Claim 19: ‘082, ‘818, and ‘902 teach the limitations of claim 13 above.  ‘082 also teaches that after diagnosing the state of the pipeline, the diagnostic information is provided to a user in real time, using an alert with an auditory component [reads on “sound”], that the system should undergo immediate maintenance [paragraphs 52, and 64-65].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. PGPub 2018/0149082, hereinafter ‘082), Victor et al. (U.S. PGPub 2018/0283818, hereinafter ‘818), and Ito et al. (U.S. PGPub 2013/0019902, hereinafter ‘902) as applied to claim 13 above, and further in view of McKay (GB 2440948, hereinafter GB ‘948).
Claim 14: ‘082, ‘818, and ‘902 teach the limitations of claim 13 above.  The combination of ‘082, ‘818, and ‘902 do not teach using at least two ultrasound wave generators, and the at least two ultrasound wave generators are configured to be coupled to a flexible structure capable of surrounding an outer wall of the pipeline regardless of a size of the pipeline and to contact the outer wall and surround a lower portion of the outer wall, wherein the pipeline is cleaned by using multi-frequency ultrasound waves generated by the at least two ultrasound wave generators.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. PGPub 2018/0149082, hereinafter ‘082), Victor et al. (U.S. PGPub 2018/0283818, hereinafter ‘818), and Ito et al. (U.S. PGPub 2013/0019902, hereinafter ‘902) as applied to claim 13 above, and further in view of McEntee et al. (U.S. PGPub 2005/0023246, hereinafter ‘246).
Claim 15: ‘082, ‘818, and ‘902 teach the limitations of claim 13 above.  ‘818 teaches incorporating a temperature sensor into the system in order help determine one or more failure modes in which to classify fouling or damage due to fouling [paragraphs 111 and 174].  ‘818 does not explicitly teach adjusting a frequency of the ultrasound wave by using temperature information provided by a user or temperature information measured by a temperature sensor.  .    

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. PGPub 2018/0149082, hereinafter ‘082), Victor et al. (U.S. PGPub 2018/0283818, hereinafter ‘818), and Ito et al. (U.S. PGPub 2013/0019902, hereinafter ‘902) as applied to claim 13 above, and further in view of Tanaka et al. (U.S. PGPub 2012/0216828, hereinafter ‘828).
Claim 16: ‘082, ‘818, and ‘902 teach the limitations of claim 13 above.  ‘082 teaches that the exhaust is part of a suitable manufacturing tool for manufacturing semiconductor wafers [paragraph 37], and modified ‘082 teaches using nanobubbles to clean the pipeline. The combination of ‘082, ‘818, ‘902, and GB ‘948 do not explicitly teach that the nanobubbles are added to the fluid in the pipeline from at least one piece of equipment performing a semiconductor process.  However, ‘828 teaches a substrate manufacturing process that ends with a substrate cleaning step using nanobubbles [Fig. 5; paragraphs 57-59].  By using a common fluid supply for multiple steps such as the cleaning of the substrate and cleaning of the exhaust system, it cuts down on the size of the process equipment and the cost of the equipment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/NICOLE BLAN/Primary Examiner, Art Unit 1796